Filed 8/1/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 191







In the Interest of M.S.H., a child



Grand Forks County Social Services, 		Petitioner and Appellee



v.



M.S.H., a child, C.H., Sr., father, 		Respondents



and



F.R.O., mother, 		Respondent and Appellant







No. 20180172









In the Interest of C.H.H., a child



Grand Forks County Social Services, 		Petitioner and Appellee



v.



C.H.H., Jr., a child, C.H., Sr., father, 		Respondents



and



F.R.O., mother, 		Respondent and Appellant







No. 20180173













In the Interest of A.R.G., a child



Grand Forks County Social Services, 		Petitioner and Appellee



v.



A.R.G., a child, C.H., Sr., biological father, 

A.G., legal father, 		Respondents



and



F.R.O., mother, 		Respondent and Appellant







No. 20180174







Appeal from the Juvenile Court of Grand Forks County, Northeast Central Judicial District, the Honorable Lolita G. Hartl Romanick, Judge.



AFFIRMED.



Per Curiam.



Jacqueline A. Gaddie, Assistant State’s Attorney, Grand Forks, ND, for petitioner and appellee; submitted on brief.



Darla J. Schuman, Grand Forks, ND, for respondent and appellant; submitted on brief.

Interest of M.S.H., C.H.H. & A.R.G.

Nos. 20180172, 20180173 & 20180174



Per Curiam.

[¶1]	
F.R.O. appealed from a juvenile court order terminating her parental rights to M.S.H., C.H.H., and A.R.G.  The juvenile court found the children are deprived, the conditions and causes of the deprivation are likely to continue, the children are suffering or will probably suffer serious harm in the future, and that reasonable efforts were made to keep the family together.  On appeal, the mother argues there was not clear and convincing evidence to support a termination of her parental rights.  We conclude the juvenile court’s findings are supported by clear and convincing evidence and are not clearly erroneous.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Jerod E. Tufte

Daniel J. Crothers

Lisa Fair McEvers

Steven Marquart, D.J.























[¶3]	The Honorable Steven L. Marquart D. J., sitting in place of Jensen, J., disqualified.